Case: 13-14080       Date Filed: 04/02/2015      Page: 1 of 11


                                                                        [DO NOT PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 13-14080
                                 ________________________

                                  Agency No. A097-192-099

FNU MULYADI,

                                                                                       Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                                    Respondent.

                                 ________________________

                           Petition for Review of a Decision of the
                                Board of Immigration Appeals
                                 ________________________

                                          (April 2, 2015)

Before MARCUS and ROSENBAUM, Circuit Judges, and FRIEDMAN, ∗ District
Judge.

PER CURIAM:

         Mulyadi, 1 a native and citizen of Indonesia, petitions for review of the Board

∗
 Honorable Paul L. Friedman, United States District Judge for the District of Columbia, sitting
by designation.
1
    Although the petitioner is listed as “FNU (first name unknown) Mulyadi,” it appears that
               Case: 13-14080       Date Filed: 04/02/2015       Page: 2 of 11


of Immigration Appeals’ (BIA) final order denying his second motion to reopen

his removal proceedings. In his petition, Mulyadi argues, among other things, that

the BIA erred by giving “limited weight” to evidence that conditions have

materially changed in Indonesia with respect to the persecution of Christians of

Chinese ethnicity. After thorough review, we deny the petition.

                                               I.

       The petitioner is a native and citizen of Indonesia who was admitted to the

United States as a crewmember in 2001, with authorization to remain for a

temporary period (twenty-nine days). He remained in this country beyond his

authorized time. Mulyadi was served with a Notice to Appear in 2003 charging

him with removability under 8 U.S.C. § 1227(a)(1)(B) for remaining in the United

States longer than permitted. Mulyadi conceded removability but filed

applications for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture (CAT), alleging that he was persecuted on

account of his Christian beliefs and ethnicity and would be persecuted again if he

returned to Indonesia. 2 After a hearing in 2009, the Immigration Judge (IJ) denied

Mulyadi’s applications for relief, finding his testimony incredible. In particular,


“Mulyadi” is the petitioner’s complete legal name.
2
 A more detailed account of the procedural history in Mulyadi’s case can be found in our
previous opinion concerning his consolidated appeal of the BIA’s final order of removal and the
denial of his first motion to reopen. See Mulyadi v. U.S. Att’y Gen., 506 F. App’x 935 (11th
Cir. 2013).
                                               2
              Case: 13-14080     Date Filed: 04/02/2015   Page: 3 of 11


the IJ explained that Mulyadi’s claim of persecution depended almost exclusively

on an incident in which his grocery store was broken into, the police refused to

investigate, and a Muslim leader in the community threatened to burn down the

store if Mulyadi did not sell it to him at a very low price. The IJ pointed out

various inconsistencies between Mulyadi’s personal statement, his testimony at his

removal hearing, and his wife’s testimony at the same proceeding. Thus, for

example, while Mulyadi said in his personal statement that the police came to his

store and told him to stop hosting religious meetings, he made no mention of this

event at his hearing. Moreover, Mulyadi claimed that his store had been open for

eight to ten months, but his wife testified that it had been open only two to four

months. Indeed, Mulyadi recalled that the store had been robbed in August 1999

even though, by his wife’s account, the store had been sold at least two months

earlier. In light of these contradictions, the IJ concluded that neither Mulyadi nor

his wife had presented a credible account of persecution. Mulyadi appealed to the

BIA, which dismissed the appeal.

      In November 2011, Mulyadi filed his first motion to reopen his removal

proceedings, arguing that his former counsel’s ineffectiveness had resulted in the

denial of his various applications for relief. The BIA denied Mulyadi relief.

Mulyadi timely appealed the BIA’s final order of removal to this Court, as well as

the denial of his motion to reopen. In a consolidated appeal, we denied Mulyadi’s


                                          3
              Case: 13-14080      Date Filed: 04/02/2015    Page: 4 of 11


petitions for review, holding that: (1) substantial evidence supported the IJ’s and

BIA’s conclusion that Mulyadi was ineligible for withholding of removal because

of an adverse-credibility determination; and (2) the BIA did not abuse its discretion

in denying Mulyadi’s first motion to reopen because he had failed to demonstrate

prejudice as a result of his counsel’s allegedly deficient performance. See

Mulyadi, 506 F. App’x at 937-38.

      In May 2013, Mulyadi filed the instant motion to reopen his proceedings,

based on a worsening of conditions for Christians and Chinese in Indonesia. He

described that his parents had been targeted by Muslim groups in 2011 and 2012

and that the police had failed to assist his family. The BIA denied the motion,

observing that it was both untimely and number barred. The BIA also found that

Mulyadi failed to allege materially changed country conditions. Specifically, the

BIA concluded that much of Mulyadi’s personal evidence -- including his own

statements, an unsworn and unnotarized letter from his parents, photographs of his

father, and his father’s hospital referral slip -- was entitled to little weight. The

BIA noted that only Mulyadi’s personal statement corroborated the documents, and

that the IJ had previously found him to be incredible. In light of these

circumstances, it found the evidence was “entitled to only limited weight.”

Moreover, the BIA considered government reports and news articles that Mulyadi

submitted about the treatment of Christians of Chinese ethnicity or Christians,


                                            4
               Case: 13-14080    Date Filed: 04/02/2015   Page: 5 of 11


concluding that they were similar to evidence submitted in support of his original

petition for relief, and thus failed to demonstrate a material change in conditions in

Indonesia. Thus, the BIA denied Mulyadi’s motion to reopen his removal

proceedings.

      Mulyadi petitions us now to review that order.

                                          II.

      “We review the denial of a motion to reopen an immigration petition for an

abuse of discretion.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). Our review “is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id. Undeniably, the moving party

bears a heavy burden, Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006)

(per curiam), as motions to reopen are disfavored, especially in removal

proceedings, INS v. Doherty, 502 U.S. 314, 323 (1992); Jiang, 568 F.3d at 1256.

      A party may only file one motion to reopen removal proceedings. 8 U.S.C.

§ 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2). That motion “shall state the new facts

that will be proven at a hearing to be held if the motion is granted, and shall be

supported by affidavits or other evidentiary material.” 8 U.S.C. § 1229a(c)(7)(B);

8 C.F.R. § 1003.2(c)(1). A “motion to reopen shall be filed within 90 days of the

date of entry of a final administrative order of removal,” subject to certain

exceptions. 8 U.S.C. § 1229a(c)(7)(C)(i); see 8 C.F.R. § 1003.2(c)(2). However,


                                          5
              Case: 13-14080    Date Filed: 04/02/2015    Page: 6 of 11


the time and number limitations do not apply if the motion to reopen is “based on

changed circumstances arising in the country of nationality or in the country to

which deportation has been ordered, if such evidence is material and was not

available and could not have been discovered or presented at the previous hearing.”

8 C.F.R. § 1003.2(c)(3)(ii); see 8 U.S.C. § 1229a(c)(7)(C)(ii).

      Here, Mulyadi does not dispute that his second motion to reopen was

untimely and numerically barred. Thus, Mulyadi’s motion would have to be

denied unless he could show by previously unavailable evidence a material change

in country conditions. See Jiang, 568 F.3d at 1257.

      On this record, we cannot say that the BIA acted arbitrarily or capriciously

in denying Mulyadi’s second motion to reopen. For starters, the BIA properly

concluded that a significant amount of background information Mulyadi attached

to his second motion to reopen was substantially similar to the evidence Mulyadi

previously had submitted at his merits hearing. Thus, the evidence did not show a

material change in country conditions in Indonesia regarding the persecution of

Christians of Chinese ancestry. Rather, the reports established that Indonesia is a

stable democracy with relatively strong human rights protections, but that in

certain regions, “the country’s tradition of religious tolerance and pluralism has

been strained.” For instance, the U.S. Commission on International Religious

Freedom’s 2012 Report on Indonesia and the 2012 Department of State Country


                                          6
              Case: 13-14080     Date Filed: 04/02/2015   Page: 7 of 11


Report on Human Rights in Indonesia both described instances of discrimination

and societal abuse based on religious affiliation, though none of the incidents

described took place in Mulyadi’s home province.

      The reports also highlighted government officials’ failure to address local

laws restricting the freedom of religion, but stated that the six recognized religious

groups -- including Protestant Christianity -- often operate openly and with few

restrictions. Moreover, Mulyadi failed to establish that Chinese Christians in

Indonesia are currently subjected to conditions materially different from those

existing at the time of his original petition. Indeed, as the BIA noted in its 2011

opinion denying Mulyadi’s first petition for asylum, withholding of removal, and

CAT relief, Mulyadi submitted reports during the first proceeding that documented

“incidents of harassment and discrimination against Chinese Christians.” In

support of his second motion to reopen, Mulyadi again submitted evidence of

periodic violence and harassment directed at Chinese Christians, but none of this

documentary evidence showed a marked increase in discrimination of Christians in

Indonesia compared to the time of his merits hearing. Thus, we cannot conclude

that the BIA abused its discretion in holding that Mulyadi’s second motion to

reopen his removal proceedings was both time and number barred.

      Mulyadi argues, however, that the BIA did not consider the letter and

photographs that he submitted with his petition to reopen, but the record belies this


                                          7
              Case: 13-14080     Date Filed: 04/02/2015   Page: 8 of 11


claim. In fact, the BIA specifically stated in its opinion that it had reviewed the

documents and determined that they were “entitled to only limited weight.” Under

the circumstances of this case, the BIA did not abuse its discretion in affording

“limited weight” to the proffered documents. The BIA observed that the letter and

photographs were unsworn and from interested parties not subject to cross

examination. See Yen Zheng Zheng v. Mukasey, 546 F.3d 70, 72 (1st Cir. 2008)

(per curiam) (“Absent substantiation, self serving affidavits from petitioner and her

immediate family are of limited evidentiary value.”). The BIA was permitted to

consider these factors, particularly where Mulyadi made no showing that

notarization would have been difficult or impossible, cf. Zuh v. Mukasey, 547 F.3d
504, 509 (4th Cir. 2008) (acknowledging that “sworn affidavits may often deserve

greater weight than simple letters” but finding that it was “untenable to require”

sworn statements from petitioner’s family who remained “in a country with

conditions that the IJ herself described as ‘deplorable’”), and failed to corroborate

the letter in any meaningful way, see Yi Xian Chen v. Holder, 705 F.3d 624, 630-

31 (7th Cir. 2013) (“[T]he Board concluded that [a letter from the petitioner’s

wife] was not reliable because it was unsworn and uncorroborated, self-serving,

and from an interested party who could not be cross-examined. . . . [B]ecause the

statements are uncorroborated and the record suggests that they are self-serving,




                                          8
               Case: 13-14080       Date Filed: 04/02/2015      Page: 9 of 11


we cannot say that the Board’s decision was irrational.”). Plainly the BIA

considered these documents but afforded them little weight.

       Mulyadi submitted only a hospital referral slip and his parents’ government-

issued identification cards to establish the veracity of the letter and photographs. 3

These documents did not confirm the substance of his parents’ account. Moreover,

they were official documents that Mulyadi failed to authenticate as required by 8

C.F.R. § 1287.6, which states “an official record or entry therein, when admissible

for any purpose [in immigration proceedings], shall be evidenced by an official

publication thereof, or by a copy attested by an officer so authorized.” We have

repeatedly observed that “we cannot depend o[n] [the] veracity of unauthenticated

documents,” Xiu Ying Wu v. U.S. Att’y Gen., 712 F.3d 486, 497 (11th Cir. 2013)

(second alteration in original and quotation omitted); Yang v. U.S. Att’y Gen., 418
F.3d 1198, 1203 n.3 (11th Cir. 2005), and we have unequivocally stated that the

BIA is “entitled to discount” these records, Kazemzadeh v. U.S. Att’y Gen., 577
F.3d 1341, 1353 (11th Cir. 2009) (“The Board was entitled to discount the

evidence because the documents had not been authenticated.”); Li Shan Chen v.

U.S. Att’y Gen., 672 F.3d 961, 964 (11th Cir. 2011) (“Unauthenticated documents

lack veracity and are entitled to no deference.”).
3
 Mulyadi argues that the BIA did not consider these documents because it did not individually
analyze them in its opinion. However, the BIA was not required to analyze each piece of
evidence individually, so long as the agency gave reasoned consideration to Mulyadi’s second
motion to reopen and made adequate findings, which it did. Seck v. U.S. Att’y Gen., 663 F.3d
1356, 1364 (11th Cir. 2011).
                                               9
             Case: 13-14080    Date Filed: 04/02/2015    Page: 10 of 11


      Finally, the BIA noted the IJ’s earlier determination that Mulyadi’s account

of his experience in Indonesia was internally inconsistent and contrary to the story

his wife provided -- stating that Mulyadi’s testimony was the only evidence in the

record suggesting that the letter had been sent by his parents and was accurate. Cf.

Hui Pan v. Holder, 737 F.3d 921, 931 (4th Cir. 2013) (“Other than his own

discredited testimony. . . [petitioner] did not make any attempt to establish how he

acquired the documents or that the documents were genuine.”). In light of these

circumstances, we cannot say the BIA abused its considerable discretion when it

afforded only “limited weight” to the letter and photographs from Mulyadi’s

parents.

      Lastly, Mulyadi claims that the BIA failed to consider country conditions as

they relate to his own changed personal circumstances. But he failed to present

evidence before the BIA to show that his own circumstances had changed. Rather,

he presented documentary evidence from his parents’ and sister’s lives in

Indonesia. The accounts given by his parents and sister related only to their

peculiar circumstances and did not demonstrate materially changed country

conditions. Cf. Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147 (2d Cir. 2007)

(“Although the BIA is required to consider an applicant’s countervailing evidence

in addition to State Department reports, the BIA does not abuse its discretion in




                                         10
             Case: 13-14080     Date Filed: 04/02/2015   Page: 11 of 11


crediting the State Department reports in the face of uncorroborated anecdotal

evidence to the contrary.” (citations omitted)).

      In sum, because Mulyadi did not show materially changed country

conditions with respect to the persecution of Christians of Chinese ethnicity in

Indonesia since his 2009 removal hearing, the BIA did not abuse its discretion in

denying his second motion to reopen. Accordingly, we deny Mulyadi’s petition.

      PETITION DENIED.




                                          11